DETAILED ACTION
Response to Amendment
The amendment filed on 06/01/2022 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Jeong et al (US 20110051412 A1; described in the Office Action filed on 04/11/2022; “Jeong”) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of among reflected light by the second light path control pattern, a ratio of specularly reflected light is greater than a ratio of diffusely reflected light as set forth in the claim.
Re Claims 2-15:
The claims are allowed based on their dependence on base claim 1.
Re Claim 16:
The closest prior art of record, Jeong fails to disclose, teach, suggest, or render obvious the combined structure and functionality of plurality of light path control patterns located over the plurality of light sources, and corresponding to each of the plurality of light sources as set forth in the claim.

Re Claims 17-19:
The claims are allowed based on their dependence on base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875